                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 MARQUS MARTINEZ, et al.,
                                                     Case No. 20-cv-04135-VC
                Plaintiff,

         v.                                          ORDER OF DISMISSAL

 CITY OF SANTA ROSA, et al.,
                Defendant.




        The Court has been advised by the parties that the City of Santa Rosa has agreed to the

terms of the proposed settlement. Therefore, it is ORDERED that this case is DISMISSED

without prejudice. All deadlines and hearings in the case are vacated. Any pending motions are

moot.

        The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.

        IT IS SO ORDERED.

Dated: May 27, 2021

                                                  ______________________________________
                                                  VINCE CHHABRIA
                                                  United States District Judge
